Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to an amendment filed on 02/19/2021 for application No. 16/537,422. The applicant has elected Group II in response to the restriction requirement mailed on 12/30/2020. The application Claims 1-36 and 69 are cancelled. Claim 70 is new. Claims 37-68 and 70 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
35 USC § 112(f) or 35 USC § 112 (pre-AIA ), Sixth Paragraph- Invoking
The following is a quotation of 35 U.S.C. 112(f):
 (f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means,” coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“means for detecting … an overlapping portion…” in claim 45.
“means for ending…” in claim 45.
“means for detecting … a collision …” in claim 45.
“means for detecting at least one resource element…colliding …” in claim 46.
“means for detecting at least one NR resource block…colliding …” in claim 46.
“means for detecting one or more segments of a plurality of contiguous NR resource blocks…colliding …” in claim 46.
“means for detecting at least one resource element of the NR scheduled DMRS colliding…” in claim 47.
“means for detecting the at least one resource element of the NR scheduled DMRS having a same set of resource element indices…” in claim 47.
“means for detecting the at least one NR resource block that includes…” in claim 48.
“means for detecting the at least one NR resource block having a same set of resource block indices …” in claim 48.
“means for detecting the one or more segments of the plurality of contiguous NR resource blocks that include…” in claim 49.
“means for detecting the at least one NR resource block having the same set of resource block indices …” in claim 49.
“means for discarding the overlapping portion” in claim 50.
“means for discarding a cluster having the overlapping portion” in claim 50.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.






Reason for Allowance
Claims 37-68 and 70 are allowed. The following is an examiner's statement of reasons for allowance.

The claims are allowable over the prior art of record in view of the claim amendments, for the reasons put forth in the remarks by the applicant, and after further search and consideration. The prior art of record includes the following documents:
Chatterjee et al. (WO 2019/005560 A1; hereinafter “Chatterjee”)
Maaref et al. (US 20180192404 A1; hereinafter “Maaref”)
Yi et al. (US 20190357264 A1; hereinafter “Yi”)

Regarding claim 37, the prior art of record documents, individually or in combination, do not disclose the following features, nor would these have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“ending, by the UE, a monitoring of the downlink control channel candidate within a search space of the configured CORESET in response to the detected overlapping portion; and 
discarding, by the UE, at least a portion of the CORESET in response to the detected collision.”
In contrast, the closest prior art, Chatterjee, discloses a method of wireless communication, comprising: 
detecting, by a user equipment (UE) operating according to a new radio (NR) radio access technology (RAT), an overlapping portion of at least one resource element of a downlink control channel candidate of a configured control resource set (CORESET) overlaps with at least one resource element of a downlink signal occasion of the NR RAT or a neighboring legacy RAT coexisting with the NR RAT ([00201] In some aspects, the PDSCH DM-RS may overlap with CORESETs containing PDCCH or with "reserved resources" that correspond to resource sets that may be configured and indicated semi-statically or dynamically for rate matching of the PDSCH.); and
detecting, by the UE, a collision between a scheduled demodulation reference signal (DMRS) within the overlapping portion and the downlink signal occasion ([00202] In some aspects, techniques disclosed herein can be used for avoiding collisions between PDSCH DM-RS and overlapped CORESETs or resource sets configured for rate-matching, based on, e. g,, shifting of the PDSCH DM-RS and/or PDSCH puncturing or rate-matching; [00207] FIG. 18 illustrates collision handling for a CORESET and a DMRS in accordance with some aspects; Fig. 18 shows detecting a collision between a scheduled DMRS and PDCCH CORESET). 
Chatterjee further discloses configuring a UE to monitor for PDCCH in the configured CORESET search space ([00164] A UE is configured with PDCCH monitoring occasions and is expected to monitor for PDCCH in the CORESET associated with a particular PDCCH monitoring occasion configuration.); and
handling the collision by shifting the DMRS from the overlapping region of the CORESET to the end of the CORESET, and/or discarding, by the UE, PDSCH data following the CORESET transmission in response to the detected collision ([00208] Referring to FIG. 19, there is illustrated a slot 1900 with a CO RESET 1902 within starting transmission at symbol number four. DM-RS 1904 can be transmitted at the same symbol number four since the DM-RSPRBs are not affected by the CORESET transmission. However, PDSCH data 1906 following the CORESET transmission can be dropped/punctured (i.e., DM-RS to the UE is punctured for PRBs that have PDCCH CORESETs that could collide with the DM-RS); [00225] In connection with 4-symbol non-slot based transmission, if the overlap duration is 3 symbols, as an alternative to DM-RS shifting, in an aspect, the DM-RS and PDSCH are punctured for the PRBs containing the PDCCH CORESETs and the PDSCH on the last OFOM symbol of the slot is dropped in the PRBs corresponding to the transmission of the PDCCH CORESETs (as seen in slot 2100A).).
But Chatterjee fails to disclose (a) ending, by the UE, a monitoring of the downlink control channel candidate within a search space of the configured CORESET in response to the detected overlapping portion and (b) discarding, by the UE, at least a portion of the CORESET in response to the detected collision.
In the same field of endeavor, Maaref discloses a method of wireless communication, comprising: 
detecting, by a user equipment (UE) operating according to a new radio (NR) radio access technology (RAT), an overlapping portion of at least one resource element of a downlink control channel candidate of a configured control resource set (CORESET) overlaps with at least one resource element of a downlink signal occasion of the NR RAT or a neighboring legacy RAT coexisting with the NR RAT ([0029] FIG. 2 is a diagram of a spectrum 200 configured for the coexistence of NR and LTE air interfaces. A central portion 210 of the spectrum 200 is licensed for LTE signal(s), and outer portions 220 of the spectrum 200 are statically allocated for NR signal. As shown, some resources of the central portion 210 of the spectrum 200 are used for LTE physical downlink control channel (PDCCH) signal and LTE physical downlink shared channel (PDSCH) signal. In this example, sets of resources 215 of the central portion 210 of the spectrum 200 that are not used for LTE PDCCH or LTE PDSCH are dynamically allocated for NR signal.); and 
enable the UE to identify legacy RAT resources and NR resources (Abstract). 
Furthermore, in the same field of endeavor, Yi discloses UEs supporting the coexistence of LTE and NR with overlapping resources ([0051]). 
But Maaref and Yi also do not disclose ending, by the UE, a monitoring of the downlink control channel candidate within a search space of the configured CORESET in response to the detected overlapping portion; and discarding, by the UE, at least a portion of the CORESET in response to the detected collision.
Thus Chatterjee, Maaref and Yi also fail to disclose the above claimed features.  Therefore, claim 37 is allowable over the prior art of record. 

The same reasoning applies to claims 45, 53, and 61 mutatis mutandis.  Accordingly, claims 37-68 and 70 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471